266 S.W.3d 341 (2008)
Brandy Ann GUFFEY, Respondent,
v.
Stephen Scott GUFFEY, Appellant.
No. ED 89898.
Missouri Court of Appeals, Eastern District, Division One.
October 21, 2008.
Benjamin J. Hotz, Daniel J. Briegel, Briegel, Davis & Hotz, L.L.C., Union, MO, for appellant.
Christopher W. Jensen, Baylard, Billington, Dempsey & Jensen, P.C., Union, MO, for respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Stephen Guffey (Husband) appeals from the trial court's Judgment of Dissolution of Marriage (Judgment) awarding Brandy Guffey (Wife), inter alia, sole physical custody of the parties' minor children and $30,750 in attorney's fees. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be *342 without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).